DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/16/2022 has been entered. Applicant has amended claims 2, 12, and 16. Applicant has not added nor cancelled any claims. Claims 1-16 are currently pending in the instant application. Applicant’s amendments have overcome each and every claim and drawing objection previously set forth in the Non-Final Office Action mailed 12/20/2021.
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive
	Regarding the pre-and post- compensation conditions…
	Applicant argues that the first tolerance compensator of Levi has no pre- and post-compensation conditions. Applicant argues that the first tolerance compensator of Levi is not labeled and not described with reference to Fig. 2.
	The examiner respectfully disagrees. The pre-compensation condition is the disassembled state or the tip section, and the post-compensation condition is the fully assembled state of the tip section. In addition, the examiner clearly labeled the first tolerance compensator in Examiner’s annotated Fig. 2. Although the component is not specifically labeled by Levi, it is extremely well known in the art that the component is an illumination/LED holder.
	Regarding movement from the pre-compensation condition to the post-compensation condition…
	Applicant argues that Levi does not suggest that the first tolerance compensator of Levi can be moved to adjust a distance between the first light source and the image sensor along the optical axis of the first light source. Applicant argues that the first tolerance compensator of Levi is not capable of adjusting a distance.
	The examiner respectfully disagrees. The claim does not state that the first tolerance compensator is moved to adjust a distance. The claim states that the first tolerance compensator has a pre-compensation condition and a post-compensation condition, and movement from the pre-compensation condition to the post compensation condition adjusts the distance. The claim does not state that the first tolerance compensator itself adjusts the distance. In addition, Levi does teach that the movement from pre- to post- compensation adjusts the distance and maintains the distance in the post-compensation condition, as paragraph [0062] states “the use of a flexible circuit board, according to some embodiments of the invention, may also allow components (parts) movement and maneuverability during assembly of the camera head (tip of the endoscope) while maintaining a high level of reliability.” The first tolerance compensator of Levi maintains the distance in the post-compensation condition because the tip section is fully assembled and the internal components are not adjusted.
Regarding combining features from different embodiments…
	Applicant argues that Levi does not disclose the elements in a way that would not require picking, choosing and combining features from different embodiments. Applicant argues that the Office Action cites different paragraphs to identify where Levi describes the parts presumably forming part of the embodiment of Fig. 2, but the paragraphs are in no way connected to Fig. 2. Applicant argues that cited paragraphs [0004], [0002], and [0051] are not related to Fig. 2.
	The examiner respectfully disagrees. Claim 1 recites a handle, and paragraph [0004] is used to teach the handle of the endoscope also having a tip section that is depicted in Fig. 2. Fig. 2 represents a tip section at the distal end of an endoscope. Having a handle at the proximal end of an endoscope is extremely well known in the art of endoscopy. Therefore, paragraph [0004] is related to Fig. 2.
	Claim 1 recites an insertion tube. Paragraph [0004] is also used to teach the insertion tube. Having an insertion tube extending distally from the handle of an endoscope is extremely well known in the art of endoscopy. Paragraph [0004] states that the tubular shaft has “a video camera…assembly at its distal end. Fig. 2 represents a tip section at the distal end of an endoscope which includes a video camera. 
	Claim 1 recites a videoscope. Paragraph [0002] of Levi states that “embodiments of the disclosure relate to a multi element cover to a tip section of a multi-camera endoscope”. Fig. 2 represents a tip section at the distal end of an endoscope and contains a camera element. The same tip section that is described in paragraph [0002] can be seen in Fig. 2. Therefore, paragraph [0002] is related to Fig. 2.
	 Claim 1 recites an image sensor. Paragraph [0051] states that the cameras within the tip section can be ccd or cmos image sensors. The image sensor can clearly be seen in the tip section of Fig. 2. Therefore, paragraph [0051] is related to Fig. 2.
	All of the recited paragraphs refer to the same embodiment, which is the embodiment of Fig. 2. All of the recited paragraphs relate to the embodiment of Fig. 2 because they describe in detail the components that make up the tip section. Therefore, Levi does “clearly and unequivocally disclose the claimed invention… without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cite reference” and is not contrary to the requirements set forth in Net MoneyIN, Inc.
Regarding claims 14 and 16…
	Applicant states that “Applicant respectfully submits that Levi does anticipate claim 14”, and “Applicant respectfully submits that Levi does anticipate claim 16”.
	The examiner agrees.
Applicant’s arguments, see pages 9-14, filed 03/16/2022, with respect to the rejection(s) of claim(s) 2-5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 2.
	Regarding the arm…
	The examiner notes that Lin (US2014/0210976) teaches the amended limitation seen in claim 2. Lin teaches of an endoscopic device having a tolerance compensator (30) including an arm (31) that move the first light source (50) along long the optical axis of the first light source relative to the image sensor ([0020], see more details in current 103 rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 -5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an arm…is sized and shaped to, in the pre-compensation condition, move the first light source along the optical axis of the first light source relative to the image sensor.” Claim 2 states that the movement happens in the pre-compensation condition. However, claim 1 recites that it is the movement from the pre-compensation condition to the post-compensation condition that adjusts the distance. Therefore, it is unclear if the movement the adjusts the distance is occurring solely in the pre-compensation condition, as recited in claim 2, or during the transition between pre- and pot-compensation, as recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 11-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0148644 to Levi et al. (hereafter “Levi”).
Regarding claim 1, Levi discloses a videoscope ([0002]- Embodiments of the disclosure relate to a multi element cover to a tip section of a multi-camera endoscope) comprising: 
a handle ([0004]- The shaft is connected to a handle); 
an insertion tube ([0004]-  An endoscope is usually an elongated tubular shaft, rigid or flexible, having a video camera or a fiber optic lens assembly at its distal end) extending from the handle; 
a tip part extending from the insertion tube (Fig. 2-Tip section 200) and including: 
a camera assembly ([0064] - FIG. 2, which schematically depicts an isometric view of a tip section of an endoscope (including an electronic circuit board carrying cameras and illumination sources, and a fluid channeling component) having an image sensor ([0051]- the front-looking camera and/or any of the side-looking cameras comprises a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor) and a first light source sized and shaped to emit light along an optical axis thereof and illuminate a field of view of the camera assembly (Fig. 2 - the components of inner part 210 (such as a LED)); and 
a first tolerance compensator (see examiner’s annotated Fig. 2) having a pre-compensation condition and a post-compensation condition, wherein movement from the pre-compensation condition to the post-compensation condition adjusts a distance between the first light source and the image sensor along the optical axis of the first light source, and wherein in the post-compensation condition the first tolerance compensator maintains the distance between the first light source and the image sensor at least along the optical axis of the first light source (Fig. 2; [0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part).


    PNG
    media_image1.png
    708
    863
    media_image1.png
    Greyscale


Regarding claims 6, Levi discloses the videoscope of claim 1, and Levi further discloses further comprising a printed circuit board electrically connected to the image sensor and the first light source ([0035] - FIG. 2 schematically depicts an isometric view of a tip section of an endoscope (including an electronic circuit board carrying cameras and illumination sources, and a fluid channeling component).
Regarding claim 7, Levi discloses the videoscope of claim 1, and Levi further discloses further comprising: 
an exterior housing including a circumferentially extending side wall with a proximal opening (Fig. 2 - Multi-element tip cover 800), the circumferentially extending side wall defining an interior space with an air volume (Fig. 2 - Multi-element tip cover 800); and 
an interior housing (Fig. 2 - inner part 210) including the first tolerance compensator and a wall integrally formed in one piece with the first tolerance compensator and having a circumferentially extending closure surface (see examiner’s annotated Fig. 2), the first tolerance compensator extending distally from the wall (see examiner’s annotated Fig. 2), wherein the interior housing is positioned in the proximal opening of the exterior housing ([0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part); 
wherein the camera assembly includes a distal portion ([0064] - FIG. 2, which schematically depicts an isometric view of a tip section of an endoscope (including an electronic circuit board carrying cameras and illumination sources, and a fluid channeling component) and is positioned in the interior space so that the air volume envelops at least the distal portion of the camera assembly (Fig. 2; [0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part), and 
wherein the exterior housing and interior housing are formed as separate prefabricated components (Fig. 2- Multi-element tip cover 800 & inner part 210), and 
wherein the closure surface, in the post-compensation condition, closes the proximal opening of the exterior housing so as to liquid-seal the air volume and fix the position of the first light source relative to the image sensor ([0064] - Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part; claim 1-a multi component cover configured to cover and seal said tip section such as to essentially prevent entry of fluids from the environment of said endoscope to inner parts of said tip section).

    PNG
    media_image2.png
    656
    998
    media_image2.png
    Greyscale

Regarding claim 8, Levi discloses the videoscope of claim 7, and Levi further discloses wherein the interior housing comprises a circumferentially extending attachment surface (see examiner’s annotated Fig. 2), wherein, when the interior housing is positioned in the proximal opening of the exterior housing, the attachment surface extends proximally from the proximal opening and is sized and shaped to attach the interior housing to another element of the tip part ([0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part).

    PNG
    media_image3.png
    656
    998
    media_image3.png
    Greyscale

Regarding claim 9, Levi discloses the videoscope of claim 8, and Levi further discloses wherein the attachment surface comprises one or more cut-outs sized and shaped to accommodate hardened adhesive to improve a mechanical connection between the attachment surface and the other element of the tip part (Fig. 2; [0027]- the cannel/cavity may be configured to contain one or more adhesives, such as glue, for connecting the parts (components) to each other and thus allowing better sealing of the tip cover).
Regarding claim 11, Levi discloses the videoscope of claim 7, and Levi further discloses wherein a gap is formed between the closure surface and an interior surface of the exterior housing in the pre-compensation condition and when the interior housing is positioned in the proximal opening of the exterior housing, the gap being filled with a hardened adhesive in the post- compensation condition so as to liquid-seal the air volume and fix the first light source relative to the image sensor ([0027]-  According to some embodiments, any one of the parts (components) of the multi component cover may include a cannel/cavity, for example, along one or more edges of the part (component), on an external and/or internal part of the part (component). The cannel/cavity may be configured to contain one or more adhesives, such as glue, for connecting the parts (components) to each other and thus allowing better sealing of the tip cover; [0048] - Adhesives, such as glue, may be added, for example, in cavities 716).
Regarding claim 12, Levi discloses the videoscope of claim 7, and Levi further disclose wherein the interior housing comprises a cavity sized and shaped to receive and align a guide portion of the camera assembly at the proximal end thereof ([0064] - Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part).
Regarding claim 13, Levi discloses the videoscope of claim 12, and Levi further discloses wherein the interior housing comprises a hole sized and shaped to receive a cable tube accommodating cables electrically connected to the camera assembly ([0063] - a flexible circuit board may be connected to the control unit via multi wire cable; this cable may be welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access).
Regarding claim 15, Levi discloses the system of claim 14, and Levi further discloses further comprising: 
an exterior housing including a circumferentially extending side wall with a proximal opening (Fig. 2 - Multi-element tip cover 800), the circumferentially extending side wall defining an interior space with an air volume (Fig. 2 - Multi-element tip cover 800); and 
an interior housing (Fig. 2 - inner part 210) including the first tolerance compensator and a wall integrally formed in one piece with the first tolerance compensator and having a circumferentially extending closure surface (see examiner’s annotated Fig. 2), the first tolerance compensator extending distally from the wall (see examiner’s annotated Fig. 2), wherein the interior housing is positioned in the proximal opening of the exterior housing ([0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part); 
wherein the camera assembly includes a distal portion ([0064] - FIG. 2, which schematically depicts an isometric view of a tip section of an endoscope (including an electronic circuit board carrying cameras and illumination sources, and a fluid channeling component) and is positioned in the interior space so that the air volume envelops at least the distal portion of the camera assembly (Fig. 2; [0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part), and 
wherein the exterior housing and interior housing are formed as separate prefabricated components (Fig. 2- Multi-element tip cover 800 & inner part 210), and 
wherein the closure surface, in the post-compensation condition, closes the proximal opening of the exterior housing so as to liquid-seal the air volume and fix the position of the first light source relative to the image sensor ([0064] - Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part; claim 1-a multi component cover configured to cover and seal said tip section such as to essentially prevent entry of fluids from the environment of said endoscope to inner parts of said tip section).
Regarding claim 16, Levi discloses a method for preparing a tip part for an endoscope, the method comprising: 
providing all components of the tip part according to claim 1(Fig. 2-Tip section 200); 
positioning a surface of the camera assembly in contact with a camera stop surface of another part (Fig. 2; [0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part); 
adjusting the first tolerance compensator to move the first light source into contact with a second stop surface of the other part along the optical axis of the first light source (Fig. 2; [0064] - Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part); and 
	fixing a position of the first light source in relation to the image sensor (Fig. 2; [0064]- Multi-element tip cover 800 is designed to fit over the inner parts of the tip section 200, and to provide protection to the internal components in the inner part). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0148644 to Levi et al. (hereafter “Levi”) and in further view of U.S. Publication No. 2014/0210976 to Lin.
Regarding claim 2, Levi discloses the videoscope of claim 1, but Levi does not expressly teach further comprising a housing including a closure surface, an attachment surface proximal of the closure surface, and the first tolerance compensator, wherein the first tolerance compensator includes an arm connected to and extending distally from the closure surface and is sized and shaped to, in the pre-compensation condition, move the first light source along the optical axis of the first light source relative to the image sensor.
However, Lin teaches of an analogous endoscopic device including a housing (Fig. 4-connecting portion 22) including a closure surface (see labeled part in examiner’s annotated Fig. 4), an attachment surface proximal of the closure surface (see labeled part in examiner’s annotated Fig. 4), and the first tolerance compensator (Fig. 4- T-shaped flexible circuit board 30), wherein the first tolerance compensator (Fig. 4- T-shaped flexible circuit board 30) includes an arm connected to and extending distally from the closure surface (Fig. 4- mounting portion 31) and is sized and shaped to, in the pre-compensation condition, move the first light source (Fig. 4- two light emitting elements 50) along the optical axis of the first light source relative to the image sensor ([0020]- during assembly, the photosensitive element, the two light emitting elements and the camera are maintained in the same orientation, and the T-shaped flexible circuit can be pushed into the base mounting frame simply by applying a force in a single direction parallel to the orientation direction of the photosensitive element, the two light emitting elements and the camera).

    PNG
    media_image4.png
    491
    786
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levi to utilize a housing and first tolerance compensator having an arm that moves the first light source in the pre-compensation condition, as taught by Lin. It would have been advantageous to make the combination so that the assembly precision of the endoscope is easy to control, so as to improve the product accuracy ([0020] of Lin). The examiner also notes that adjustability, is not a patentable advance (see MPEP 2144.04(V)(D)).
Regarding claim 3, Levi, as modified by Lin, teaches the videoscope of claim 2, but Levi does not expressly teach wherein the first tolerance compensator comprises a seat supported by the arm and sized and shaped to support the first light source.
However, Lin teaches of an analogous endoscopic device wherein the first tolerance compensator (Fig. 4- T-shaped flexible circuit board 30) comprises a seat supported by the arm and sized and shaped to support the first light source (see labeled part in examiner’s annotated Fig. 4).

    PNG
    media_image5.png
    491
    786
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levi, as modified by Lin, to utilize a seat supported by the arm and sized and shaped to support the first light source, as taught by Lin. It would have been advantageous to make the combination so that the assembly precision of the endoscope is easy to control, so as to improve the product accuracy ([0020] of Lin).
Regarding claim 4, Levi, as modified by Lin, teaches the videoscope of claim 3, but Levi does not expressly teach wherein the first light source is affixed to the seat of the first tolerance compensator.
However, Lin teaches of an analogous endoscopic device wherein the first light source is affixed to the seat of the first tolerance compensator (Fig. 4- two light emitting elements 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levi, as modified by Lin, so that the first light source is affixed to the seat of the first, as taught by Lin. It would have been advantageous to make the combination so that the assembly precision of the endoscope is easy to control, so as to improve the product accuracy ([0020] of Lin).
Regarding claim 5, Levi, as modified by Lin, teaches the videoscope of claim 2, and Levi further discloses wherein the optical axis is a longitudinal optical axis and is parallel to a longitudinal axis of the housing (Fig. 2).
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0148644 to Levi and in further view of WO2016188543A1 to Matthison-Hansen et al. (hereinafter “Matthison-Hansen”).
Regarding claim 10, Levi discloses the videoscope of claim 8, but Levi does not expressly teach wherein the tip part comprises a bending section including segments including a distal end segment, a proximal end segment, and intermediate segments positioned between the proximal end segment and the distal end segment, adjacent of the segments being hingedly connected, wherein the attachment surface of the interior housing part is attached to the distal end segment.
However, Matthison-Hansen teaches of an analogous endoscopic device wherein the tip part comprises a bending section (Fig. 2 - bending section 4) including segments including a distal end segment, a proximal end segment, and intermediate segments positioned between the proximal end segment and the distal end segment (Fig. 5 - bending segments 62), adjacent of the segments being hingedly connected (Fig. 5 - hinge members 63), wherein the attachment surface of the interior housing part is attached to the distal end segment (Fig. 5 - distal end segment 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levi to include the bending section of Matthison-Hansen. It would have been advantageous to make the combination in order to allow for improved bending properties (page 2 of Matthison-Hansen).
However, wherein a gap is formed between the closure surface and an interior surface of the exterior housing in the pre-compensation condition and when the interior housing is positioned in the proximal opening of the exterior housing, the gap being filled with a hardened adhesive in the post- compensation condition so as to liquid-seal the air volume and fix the first light source relative to the image sensor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levi to include a gap, as taught by xxx.  It would have been advantageous to make the combination in order to.
Regarding claim 14, Levi discloses a system for visually inspecting inaccessible spaces of a human body, and Levi further discloses the system comprising: the videoscope of claim 1, but Levi does not expressly teach a monitor connectable to the videoscope to present images captured by the camera assembly of the videoscope.
However, Matthison-Hansen teaches of an analogous endoscopic device including a monitor connectable to the videoscope to present images captured by the camera assembly of the videoscope (Fig. 3 - monitor 92).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levi to include the monitor, as taught by Matthison-Hansen. It would have been advantageous to make the combination in order to view the body cavity of a person (page 1 of Matthison-Hansen).
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795